EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 15, 2021 has been entered.

Information Disclosure Statement
	The information referred to in the Information Disclosure Statement filed September 15, 2021 has been considered.

Allowable Subject Matter
	Claims 1-22 and 24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to show a recliner heart wherein the pawls include locking protrusions that selectively engage corresponding ones of the notches, and wherein a total number of locking protrusions of all of the pawls is equal to a total number of notches formed in the third locking plate, in combination with other specifically claimed features.
Regarding claim 8, the prior art of record fails to show a recliner heart wherein a second cam is rotationally fixed to the pivot plate, in combination with other specifically claimed features.
Regarding claim 12, the prior art of record fails to show a recliner heart wherein the first pawls include locking protrusions that selectively engage corresponding ones of the notches, and wherein a total number of locking protrusions of all of the first pawls is equal to a total number of notches formed in the third locking plate, and wherein each of the first pawls includes only two locking protrusions, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A recliner assembly having multiple plates and two projection pawls is shown by each of McCulloch et al (20140001807) and Veine et al (9731633).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					              /MILTON NELSON JR/September 23, 2021                                    Primary Examiner, Art Unit 3636